Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,140,500 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with D. Richard Anderson (Reg. No. 40,439) on 8/26/2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1, line 8: “□1” has been changed to --α1--.
Claim 2, line 2: “□1” has been changed to --α1--.
Claim 3, line 2: “25□C” has been changed to --25°C--.

Reasons for Allowance
Claim 1-8 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Nam et al. (KR 101442632 B1 using an English machine translation), teaches an electroacoustic transduction film comprising:
a polymer composite piezoelectric body (110) in which piezoelectric body particles (112a and 112b) are dispersed in a viscoelastic matrix (111) formed of a polymer material 
two thin film electrodes (120a and 120b) (¶ 0003-0018) laminated on both surfaces of the polymer composite piezoelectric body (110) (Fig. 1); and


Nam fails to teach
a polymer material having viscoelasticity at a normal temperature;
two protective layers respectively laminated on the two thin film electrodes, 
wherein an intensity ratio α1 = (002) plane peak intensity/((002) plane peak intensity + (200) plane peak intensity) between a (002) plane peak intensity and a (200) plane peak intensity derived from the piezoelectric body particles in a case where the polymer composite piezoelectric body is evaluated by an X-ray diffraction method is more than or equal to 0.6 and less than 1.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Nam fails to teach in combination with the rest of the limitations of the claim.
Claim 2-8 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (KR 2008-0048643) teaches a polymer composite piezoelectric body including a polymer matrix (Fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687